NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      DENNIS PAUL EDDY, Petitioner.

                         No. 1 CA-CR 21-0303 PRPC
                               FILED 12-28-2021


    Petition for Review from the Superior Court in Coconino County
                            No. CR85-11929
                   The Honorable Stacy Krueger, Judge

  REVIEW GRANTED; RELIEF GRANTED AND DENIED IN PART;
                      REMANDED


                                   COUNSEL

Coconino County Attorney’s Office, Flagstaff
By William P. Ring
Counsel for Respondent

Dennis Paul Eddy, Buckeye
Petitioner
                              STATE v. EDDY
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Jennifer M. Perkins joined.


C R U Z, Judge:

¶1             Dennis Paul Eddy petitions this court for review from the
dismissal of his petition for writ of habeas corpus, which the superior court
treated as a petition for post-conviction relief. See Ariz. R. Crim. P. 32.3(b)
(“If a court receives any type of application or request for relief—however
titled—that challenges the validity of the defendant’s conviction or
sentence following a trial, it must treat the application as a petition for post-
conviction relief.”). We grant review and relief in part by remanding a
claim Eddy raised that does not challenge the validity of his conviction or
sentence. We otherwise deny relief.

               FACTUAL AND PROCEDURAL HISTORY

¶2            A jury convicted Eddy in 1986 of several crimes including
first-degree burglary and aggravated assault. The superior court sentenced
him to concurrent prison terms, the longest being 25 years to life. Because
Eddy committed the offenses before 1994, he had a right to seek release on
parole. See Arizona Revised Statutes (“A.R.S.”) section 41-1604.09.

¶3           Eddy was certified as parole eligible in 2017. See Eddy v. State,
1 CA-HC 17-0006, 2018 WL 3731000, at *1, ¶¶ 3-5 (Ariz. App. Jul. 31, 2018)
(mem. decision). The Board of Executive Clemency (“Board”) has
apparently denied him parole at least three times, after hearings in October
2017, November 2018, and April 2020.

¶4           In November 2020, Eddy filed a petition for writ of habeas
corpus, which is the subject of this review proceeding.1 The petition is
dozens of pages long and contains a broad range of grievances. Some issues
raised—such as ineffective assistance of counsel, double jeopardy, newly
discovered evidence, and an unlawful sentence—have been asserted, or


1      Eddy styled the document as a “supplement” to a petition for writ
of habeas corpus filed in June 2020, but the superior court found no record
of any habeas petition filed in June 2020.


                                       2
                              STATE v. EDDY
                            Decision of the Court

could have been asserted, in one of Eddy’s many previous proceedings for
post-conviction relief.

¶5             Eddy’s petition also challenges the parole-hearing process.
He complains that while the Board has repeatedly cited his mental health
issues and lack of a “release plan” as reasons to deny parole, the Board and
the Arizona Department of Corrections, Rehabilitation and Reentry
(“ADOC”) have disregarded statutory obligations that would enable him
to satisfy the Board’s concerns. Eddy asserts that the conduct of the Board
and ADOC have deprived him of due process. He also complains that in
evaluating his parole applications, the Board has relied on erroneous
information from the presentence report in his case while discounting
relevant factors including his mental health history and errors made in his
proceedings. Such alleged errors apparently include Eddy’s allegations of
newly discovered evidence, double jeopardy, and sentencing discrepancies.

¶6              The State urged the superior court to treat Eddy’s habeas
filing as a petition for post-conviction relief under Arizona Rule of Criminal
Procedure (“Rule”) 32.3(b) and to summarily dismiss it because his claims
were precluded or not colorable. Responding to Eddy’s complaints about
the parole proceedings, the State argued the court should “dismiss any
claims related to the ADOC” because Eddy had “previously raised claims
related to the ADOC in his post-conviction proceedings” and both the
superior court and court of appeals had ruled that the courts lacked
authority over Board or ADOC decisions on an inmate’s parole eligibility.

¶7            In a reply brief, Eddy accused the State of “totally
misconstru[ing] what this case is all about.” He contended that his
challenge to the Board was appropriately brought through a habeas petition
rather than a petition for post-conviction relief.

¶8            Accepting the State’s argument, the superior court treated
Eddy’s habeas filing as a petition for post-conviction relief and summarily
dismissed it on the ground that all issues raised were precluded because
they had either been previously adjudicated on the merits or could have
been presented in a previous proceeding for post-conviction relief. See Ariz.
R. Crim. P. 32.2(a)(2), (3). Eddy petitions for review, contending that his
challenge to the parole hearing process should not be adjudicated under the
rules for post-conviction relief.

                               DISCUSSION

¶9            We review the superior court’s summary dismissal of a
petition for post-conviction relief for an abuse of discretion. State v. Amaral,


                                       3
                              STATE v. EDDY
                            Decision of the Court

239 Ariz. 217, 219, ¶ 9 (2016). The court abuses its discretion if it “makes an
error of law or fails to adequately investigate the facts necessary to support
its decision.” State v. Pandeli, 242 Ariz. 175, 180, ¶ 4 (2017).

¶10           Rule 32.3(b) requires the superior court to treat “any type of
application or request for relief—however titled—that challenges the
validity of the defendant’s conviction or sentence following a trial” as a
petition for post-conviction relief. Here, insofar as Eddy’s habeas petition
presented claims challenging his sentence or his attorneys’ representation,
the superior court properly treated those issues as claims for post-
conviction relief. Eddy’s petition for review does not challenge the court’s
dismissal of such claims.

¶11           Eddy’s argument that he was deprived of due process during
the parole hearing procedure, however, does not challenge the validity of
his convictions or sentences. Nor does the record show he litigated the issue
previously.2 Although Eddy’s petition and reply are not a model of clarity,
the submissions show an attempt to raise parole-process claims that fall
outside the purview of Rule 32.

¶12             “This court has held that [A.R.S.] section 31-412(A) creates a
constitutionally-protected liberty interest in parole release.” Borchers v.
Ariz. Bd. of Pardons & Paroles, 174 Ariz. 463, 467 (App. 1992) (citing Stewart
v. Ariz. Bd. of Pardons & Paroles, 156 Ariz. 538, 543 (App. 1988)). The superior
court may consider claims that an inmate was denied due process in a
parole proceeding. See Foggy v. Ariz. Bd. of Pardons & Paroles, 108 Ariz. 470,
471 (1972) (holding the superior court “has the power to review
proceedings of the Board to determine the absence of due process in the
conduct of a parole hearing” but the court lacks authority to review the
Board’s actual “decisions”); see also Cooper v. Ariz. Bd. of Pardons & Paroles,
149 Ariz. 182, 184 (1986) (“Due process requires that judicial review be
available to insure that the requirements of due process have been met and
that the parole board has acted within the scope of its powers.”).

¶13           Although a petition for writ of habeas corpus is not the proper
vehicle for a claim asserting the deprivation of due process in a parole


2       Eddy has initiated three prior, unsuccessful proceedings relating to
parole. In 2017, he petitioned for both post-conviction and habeas corpus
relief on the ground that ADOC had unlawfully extended his parole
eligibility date. In 2019, he petitioned for post-conviction relief arguing that
A.R.S. § 31-402(A)’s grant of authority to the Board violated his First
Amendment right to petition the government.


                                       4
                              STATE v. EDDY
                            Decision of the Court

proceeding, the superior court may treat the petition as a special action. See
Stevenson v. Ariz. Bd. of Pardons & Paroles, 109 Ariz. 412, 413 (1973) (treating
the pro se defendant’s habeas corpus petition asserting a due process
violation in parole proceedings as an application for writ of special action
after observing that “[p]ro se habeas corpus relief should be liberally
construed and read with a measure of tolerance” and “[r]eviewing courts
authorized to grant relief by extraordinary writs are inclined to grant
appropriate relief notwithstanding the erroneous labeling of the writ
applied for”); Foggy v. Eyman, 110 Ariz. 185, 186 (1973) (“The trial court had
jurisdiction to hear the [defendant’s petition for writ of habeas corpus
challenging the parole board’s conduct] despite the apparent mislabeling of
the nature of relief requested as habeas corpus.”) (citing Stevenson, 109 Ariz.
at 412).

¶14          Because Eddy’s claims about the process afforded him in his
parole proceedings did not challenge the validity of his convictions or
sentences under Rule 32.3(b), he is entitled to an opportunity for further
consideration of those claims. We defer to the superior court on the extent
to which Eddy’s parole-related claims are reviewable, whether they have
any merit, and how to treat such claims when presented in a petition for
writ of habeas corpus.

                               CONCLUSION

¶15          We grant review and relief by remanding Eddy’s petition for
consideration of his parole-related claims consistent with this decision. We
otherwise deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         5